Exhibit 10.23

EXECUTION COPY

 

Equity Transfer Arrangement Agreement

 

Pursuant to the Acquisition Agreement dated as of July 27, 2004 by and between
AsiaInfo Holdings, Inc., a Delaware corporation (“AsiaInfo”) and Lenovo Group
Limited, a Hong Kong corporation (“LGL”) (the “Acquisition Agreement”), and as
supplemented and amended by Supplement and Amendment No. 1 to Acquisition
Agreement, dated as of October 1, 2004, by and between AsiaInfo and LGL (the
“Supplement”; the Acquisition Agreement, as supplemented and amended by the
Supplement, shall be referred to herein as the “Amended Acquisition Agreement”),
this Equity Transfer Arrangement Agreement (this “Agreement”) is executed by and
among the parties listed below as of October 19, 2004 in Beijing. In the event
of any inconsistencies between the Amended Acquisition Agreement and this
Agreement, the provisions of the Amended Acquisition Agreement shall prevail.

 

Party A:

   Lenovo-AsiaInfo Technologies, Inc., a limited liability company organized and
existing under the laws of the People’s Republic of China (“China” or “PRC”),
with its address at Room 301-310 Zhongdian Information Tower, No.6 Zhongguancun
South Street, Haidian District, Beijing 100086, PRC;

Party B:

   Lenovo Group Limited, a limited liability company organized and existing
under the laws of Hong Kong Special Administrative Region of the People’s
Republic of China (“Hong Kong”), with its address at No. 6 Chuang Ye Road,
Haidian District, Beijing 100085, China;

Party C:

   Lenovo (Beijing) Limited, a limited liability company organized and existing
under the laws of the People’s Republic of China (“China” or “PRC”), with its
legal address at No. 6 Chuangye Road, Shangdi Information Industry Base, Haidian
District, Beijing 100085, P.R. China;

 

1



--------------------------------------------------------------------------------

Party D:

   Lenovo Manufacturing Limited, a limited liability company organized and
existing under the laws of British Virgin Islands, with its address at P.O. Box
71, Craigmuir Chambers, Road Town, Tortola, British Virgin Islands;

Party E:

   Lenovo Computer System and Technology Service Limited, a limited liability
company organized and existing under the laws of PRC, with its address at No. 6
Chuangye Road, Shangdi, Haidian District, Beijing 100085 P.R. China; and

Party F:

   Bonson Information Technology Limited, a company organized and existing under
the laws of the British Virgin Islands, with its address at P.O. Box 71, Road
Town, Tortola, British Virgin Islands.

 

 

In this Agreement, Party B, Party C and Party D may be referred to as a “Seller”
individually and “Sellers” collectively; each of the parties shall be referred
to as a “Party”, and collectively as the “Parties.”

 

Whereas:

 

  1. Party E is a limited liability company organized and existing under the
laws of China engaging in the information technology business as approved by the
relevant governmental authorities in China.

 

  2. Party C holds 75% of the equity interest in Party E, and Party D holds 25%
of the equity interest in Party E.

 

  3. Each of Party C and Party D is a wholly-owned subsidiary of Party B,
directly or indirectly.

 

  4. Party A is a wholly-owned subsidiary of Party F directly.

 

  5. Each of the Sellers agrees to transfer the whole equity interest in Party E
(the “Equity Interest”) to Party A, subject to the terms and conditions of this
Agreement.

 

2



--------------------------------------------------------------------------------

Now therefore, upon mutual discussions and negotiations, the Parties have
reached the following agreements:

 

1. Transfer of the Equity Interest

 

  1.1 Transfer Arrangement

 

  1.1.1 Subject to the terms and conditions hereof, the Parties hereby
irrevocably agree that Party F shall purchase, and Party C and Party D shall
sell, all of the equity interest (the “Equity Interest”) in Party E for a
consideration of RMB100, in accordance with the provisions of this Agreement.
Except for Party F, no other person shall be entitled to the right to purchase
the Equity Interest. The term “person” as used herein shall refer to
individuals, corporations, partnerships, partners, enterprises, trusts or
non-corporate organizations.

 

  1.1.2 Without limiting the generality of Section 1.1.1, at the reasonable
discretion of Party B, the transfer of the Equity Interest contemplated under
Section 1.1.1 may be effectuated either (1) through the direct transfer of the
Equity Interest from Party C and Party D to Party F (“Direct Transfer”); (2)
through the transfer to Party F of all of the outstanding shares of a special
purpose vehicle (“SPV”) established by LGL in the British Virgin Islands after
SPV acquires the Equity Interest from Party C and Party D (“Indirect Transfer”);
or (3) other reasonable, practical and proper legal mechanism.

 

  1.1.3 Regardless of the method of transfer, the purchase price of the Equity
Interest (the “Purchase Price”) shall be RMB100. The Sellers hereby acknowledge
the adequacy of the Purchase Price paid by Party F.

 

3



--------------------------------------------------------------------------------

  1.2 Timing of Transfer

 

The transfer of the Equity Interest contemplated under Section 1.1.1 shall occur
as promptly as practicable after the earlier of (1) the receipt by LWY (“LWY”
means [Lenovo Security Technology Ltd.], a company to be established by LHL and
certain natural persons designated by AsiaInfo under the laws of PRC.) of the
Information System Integration Qualification (Level I) (“SI Qualification”),
from the Ministry of Information Industry of PRC, (2) the purchase by Party A or
an affiliate of Party A of all of the equity interest of Legend Holdings Limited
(“LHL”) in LWY pursuant to the contractual arrangement entered into between LHL
and Party A, and (3) the occurrence of an LCSTSL Event of Default (as defined in
the Amended Acquisition Agreement).

 

  1.3 Procedures for Transfer

 

  1.3.1 To purchase the Equity Interest, any Seller or Party F may send a
written notice to the other party and Party E of its intent to purchase the
Equity Interest (the “Notice”) setting forth the date of the closing of such
transfer (the “Transfer Date”) at least 10 days prior to the Transfer Date.

 

  1.3.2 In the event that Party A enforces the pledge as described in accordance
with the Share Pledge Agreement, the Sellers shall be deemed to have transferred
the Equity Interest to Party F, and shall be exempted from their obligations to
transfer the Equity Interest under this Agreement. The “Share Pledge Agreement”
as used in this section and this Agreement shall refer to the Share Pledge
Agreements executed by Party A with Party C and Party D respectively as of the
date hereof, whereby each of Party C and Party D pledges all of its respective
equity interest in Party E to Party A, in order to guarantee Party E’s
performance of its obligations under the Exclusive Business Corporation
Agreement executed by and between Party E and Party A as of the date hereof.

 

4



--------------------------------------------------------------------------------

  1.4 The Arrangement for the Transition Period

 

  1.4.1 During the period from the date of this Agreement until the Transfer
Date (the “Transition Period”), all of the profit and interest of the Sellers by
virtue of holding directly or indirectly any of the Equity Interest shall belong
to Party A, and Party E shall not distribute any such profit or make any other
payments to Sellers without the written consent of both Party A and the Sellers.
Further, any risk arising from or in connection with the Equity Interest shall
be assumed by Party A. The Parties agree that Party A is entitled to consolidate
the results of operation of Party E without any provision for minority interest
under U.S. GAAP and Party B shall not consolidate the results of operation of
Party E under Hong Kong GAAP.

 

  1.4.2 During the Transition Period, Party A shall provide Party E with the
working capital necessary for Party E to carry on its ordinary business.

 

  1.4.3 Each of Party C and Party D shall execute a power of attorney (the
“Power of Attorney”) as of the date hereof appointing Party A as its

 

5



--------------------------------------------------------------------------------

exclusive agent and attorney to act on its behalf with respect to all matters
concerning their shareholdings in Party E. In case there is any discrepancy
between the Power of Attorney and this Agreement, this Agreement shall prevail.

 

  1.5 Transfer of the Equity Interest

 

Subject to Section 1.3, when the Notice is issued,

 

  1.5.1 Party B shall cause Party E or SPV (whichever is applicable), to
promptly convene a shareholders’ meeting, at which a resolution shall be adopted
approving the Sellers’ transfer of the Equity Interest to Party F;

 

  1.5.2 Each of the Sellers shall execute a share transfer contract (the “Share
Transfer Contract”) with respect to its transfer with Party F, in accordance
with the provisions of this Agreement;

 

  1.5.3 The relevant Parties shall execute all other necessary contracts,
agreements or documents, obtain all necessary government licenses and permits
(as applicable) and take all necessary actions, to transfer valid ownership of
the Equity Interest to Party F, unencumbered by any security interest, and cause
Party F to become the registered owner(s) of the Equity Interest. For the
purpose of this section and this Agreement, “security interest” shall include
security, mortgages, third party’s rights or interests, any stock option,
acquisition right, right of first refusal, right to offset, ownership retention
or other security arrangements, but shall be deemed to exclude any security
interest created by this Agreement and the Share Pledge Agreement.

 

6



--------------------------------------------------------------------------------

2. Covenants regarding the Equity Interest

 

  2.1 Covenants regarding Party E

 

Each of the Sellers (as the direct or indirect shareholders of Party E) and
Party E hereby covenant as follows:

 

  2.1.1 They shall not in any manner supplement, change or amend the articles
and bylaws of Party E, increase or decrease its registered capital, or change
the structure of registered capital of Party E without Party A’s prior written
consent;

 

  2.1.2 They shall maintain Party E’s corporate existence in accordance with
good financial and business standards and practices by prudently and effectively
operating its business and handling its affairs;

 

  2.1.3 They shall not at any time following the date hereof, sell, transfer,
mortgage or dispose of in any manner any assets of Party E or legal or
beneficial interest in the business or revenues of Party E, or allow the
encumbrance thereon of any security interest;

 

  2.1.4 They shall not incur, inherit, guarantee or suffer the existence of any
debt, except for (1) debts incurred in the ordinary course of business other
than through loans; and (2) debts disclosed to Party A for which Party A’s
written consent has been obtained;

 

  2.1.5 They shall always operate all of Party E’s businesses during the
ordinary course of business to maintain the asset value of Party E and refrain
from any action or omission that may affect Party E’s operating status and asset
value;

 

  2.1.6 They shall not cause Party E to provide any person with any loan or
credit;

 

7



--------------------------------------------------------------------------------

  2.1.7 They shall provide Party A with information on Party E’s business
operations and financial condition at Party A’s request;

 

  2.1.8 Only after obtaining the prior written consent of Party A and any of the
Sellers, Party E may merge, consolidate with, acquire or invest in any person;

 

  2.1.9 They shall immediately notify Party A of the occurrence or possible
occurrence of any litigation, arbitration or administrative proceedings relating
to Party E’s assets, business or revenue;

 

  2.1.10 To maintain the ownership by Party E of all of its assets, they shall
execute all necessary or appropriate documents, take all necessary or
appropriate actions and file all necessary or appropriate complaints or raise
necessary and appropriate defenses against all claims;

 

  2.1.11 They shall ensure that Party E shall not in any manner distribute
dividends to its shareholders;

 

  2.1.12 At the request of Party A, they shall appoint any persons designated by
Party A as directors of Party E. provided, however, that one director shall be
designated by Sellers at its own discretion; and

 

  2.1.13 Party E covenants to cease to use, “Lenovo” or “Legend” as part of the
company name upon the transfer of the Equity Interest to Party F except as
otherwise provided in the Trademark License Agreement by and between AsiaInfo
and Lenovo Group Limited as of October 19, 2004 (hereinafter, the “Trademark
License Agreement”).

 

8



--------------------------------------------------------------------------------

  2.2 Covenants of the Sellers

 

Each of the Sellers hereby covenants as follows:

 

  2.2.1 Without the prior written consent of Party A, Party B shall not sell,
transfer, mortgage or dispose of in any other manner any legal or beneficial
interest in the equity interest in Party E held by Party B, or allow the
encumbrance thereon of any security interest, except for the pledge placed on
these equity interests in accordance with the Share Pledge Agreement;

 

  2.2.2 The Sellers shall cause the shareholders or directors of Party E not to
approve the sale, transfer, mortgage or disposition in any other manner any
legal or beneficial interest in the Equity Interest, or allow the encumbrance
thereon of any security interest, without the prior written consent of Party A,
except for the pledge placed on these equity interests in accordance with the
Share Pledge Agreement;

 

  2.2.3 The Sellers shall cause the shareholders or the directors of Party E not
to approve the merger or consolidation with any person, or the acquisition of or
investment in any person only after obtaining the prior written consent of Party
A;

 

  2.2.4 The Sellers shall immediately notify Party A of the occurrence or
possible occurrence of any litigation, arbitration or administrative proceedings
relating to the Equity Interest in Party E held by Party B;

 

  2.2.5 The Sellers shall cause the shareholders or the directors of Party E to
vote their approval of the transfer of the Equity Interest as set forth in this
Agreement and to take any and all other actions that may be requested by Party A
relating thereto;

 

9



--------------------------------------------------------------------------------

  2.2.6 To the extent necessary to maintain the Sellers’ ownership in Party E,
The Sellers shall execute all necessary or appropriate documents, take all
necessary or appropriate actions and file all necessary or appropriate
complaints or raise all necessary and appropriate defenses against all claims;

 

  2.2.7 The Sellers shall appoint any designee of Party A as a director of Party
E, at the request of Party A, provided, however, that one director shall be
designated by Sellers at its own discretion;

 

  2.2.8 At the request of Party A at any time, the Sellers shall transfer its
Equity Interest in Party E to Party F in accordance with this Agreement, and the
Sellers hereby waives its right of first refusal (if any) to the share transfer
by the other existing shareholders of Party E (if any); and

 

  2.2.9 The Sellers shall strictly abide by the provisions of this Agreement and
other contracts jointly or separately executed by and among the Sellers, Party E
and Party A, perform the obligations hereunder and thereunder, and refrain from
any action or omission that may affect the effectiveness and enforceability
thereof. Except as otherwise stipulated in this Agreement, to the extent that
the Sellers have any remaining rights with respect to the Equity Interest
subject to this Agreement hereunder or under the Share Pledge Agreement among
the related parties hereto or under the Power of Attorney granted in favor of
Party A, the Sellers shall not exercise such rights except in accordance with
the written instructions of Party A.

 

10



--------------------------------------------------------------------------------

  2.3 Covenants of Party A

 

During the Transition Period, Party A (as the actual operator of Party E) hereby
covenants as follows:

 

  2.3.1 Party A shall cause Party E to provide Party B with quarterly financial
statement within 45 days from the end of such quarter and an audited annual
financial statement within 120 days following the end of the fiscal year of
Party E.

 

  2.3.2 Party A shall ensure that during the term of this Agreement, Party E
shall only engage in the Security Services Business (as defined in the Amended
Acquisition Agreement), the Government Application Services Business (as defined
in the Amended Acquisition Agreement) and the IT System Operation Services
Business (as defined in the Amended Acquisition Agreement), provided that Party
E shall only engage in the Government Application Services Business and the IT
System Operation Services Business for a period of one year after October 19,
2004 to the extent the operation of such business requires the Information
System Integration Qualification held by Party E, any of the Security Business
Permits in category (vii) of the definition of “Security Business Permit” (as
defined in the Amended Acquisition Agreement) held by Party E or LHL, or to the
extent PRC law or regulation requires that such business be operated by a
domestic PRC company, subject to further extension in accordance with the
Amended Acquisition Agreement.

 

11



--------------------------------------------------------------------------------

  2.3.3 Without prior consent of Party B (which consent shall not be
unreasonably withheld), Party A shall ensure Party E will not conduct the
following activities:

 

  2.3.3.1 to supplement, change or amend the articles and bylaws of Party E,
increase or decrease its registered capital, or otherwise change the structure
of registered capital of Party E;

 

  2.3.3.2 to sell, transfer, mortgage or dispose of in any manner any assets of
Party E or legal or beneficial interest in the business or revenues of Party E,
or allow the encumbrance thereon of any security interest;

 

  2.3.3.3 to execute any loan agreement for an amount in excess of one million
US Dollars (US$1,000,000.00) within one fiscal year with any bank or any other
financial institutions, or to provide any security (including guarantee, pledge
or mortgage) for the interest of any other entities;

 

  2.3.3.4 to change the business scope of Party E;

 

  2.3.3.5 to change the name of Party E;

 

  2.3.3.6 to make any investment (provided, that, the establishment of branch or
office of Party E shall not be restricted by this provision to the extent that
such branch or office of Party C shall only conduct the Security Services
Business (as defined in the Amended Acquisition Agreement), the Government
Application Services Business (as defined in the Amended Acquisition Agreement)
and the IT System Operation Services Business (as defined in the Amended
Acquisition Agreement)).

 

  2.3.4 PRC laws and regulations, and shall ensure that Party E shall not
conduct any illegal matters.

 

12



--------------------------------------------------------------------------------

  2.3.5 Upon the transfer of the Equity Interest from the Seller to Party A,
Party A shall promptly cause Party E to cease to use, “Lenovo” or “Legend” as a
part of its trade name, except as otherwise provided in the Trademark License
Agreement.

 

  2.3.6 As applicable, Party A shall cause Party C to abide by the obligations
and covenants under this Agreement.

 

  2.3.7 In the event that Party E shall return to the governmental authority any
of the legal tax preference enjoyed by Party E as a result of it entering into
the process of liquidation, bankruptcy, termination or deregistration upon the
completion of the transfer of the Equity Interest, Party A shall not claim any
indemnification against the Sellers.

 

3. Representations and Warranties

 

The Sellers and Party E hereby represent and warrant to Party A, jointly and
severally, as of the date of this Agreement and the date of transfer of the
Equity Interest, that:

 

  3.1 They have the authority to execute and deliver this Agreement and the
Share Transfer Contract to which they are a Party concerning the Equity Interest
to be transferred hereunder, and to per form their obligations under this
Agreement and the Share Transfer Contract. The Sellers and Party E agree to
enter into the Share Transfer Contract consistent with the terms of this
Agreement upon the transfer of the Equity Interest. This Agreement and the Share
Transfer Contract to which they are a Party constitute or will constitute their
legal, valid and binding obligations and shall be enforceable against them in
accordance with the provisions thereof;

 

13



--------------------------------------------------------------------------------

  3.2 The execution and delivery of this Agreement or the Share Transfer
Contract and the obligations under this Agreement or the Share Transfer Contract
shall not: (i) cause any violation of any applicable laws of China; (ii) be
inconsistent with their articles, bylaws or other organizational documents of
Party E; or (iii) cause the violation of any contracts or instruments to which
they are a party or which are binding on them, or constitute any breach under
any contracts or instruments to which they are a party or which are binding on
them;

 

  3.3 The Sellers have good and merchantable title to the Equity Interest.
Except for the Share Pledge Agreement, the Sellers have not created any security
interest on such equity interest;

 

  3.4 Party E has a good and merchantable title to all of its assets, and has
not placed any security interest on the aforementioned assets;

 

  3.5 Party E has complied with all laws and regulations of China applicable to
asset acquisitions;

 

  3.6 There are no pending or threatened litigation, arbitration or
administrative proceedings relating to the Equity Interest, or the assets of
Party E or Party E.

 

4. Effective Date

 

This Agreement shall become effective as of the date hereof, and shall remain
effective until the date on which all of the Equity Interest have been acquired
by Party F.

 

14



--------------------------------------------------------------------------------

5. Liability for Breach

 

  5.1 In the event a Party breaches this Agreement or otherwise causes the
non-performance of this Agreement in part or in whole, such Party shall be
liable for such breach and shall compensate all damages (including litigation
fee and attorneys fees) resulting therefrom. In the event that various parties
breach this Agreement, each Party shall be liable for its respective breach. The
non-breaching party shall be entitled to seek any other remedy provided by this
Contract and the law.

 

  5.2 In the event that Party F fails to acquire all of the Equity Interest and
finish any procedure for the acquisition of the Equity Interest on or prior to
December 19, 2011, Party B shall have the right to withhold any and all of the
Purchase Price and petition for the court to enforce the transfer of the Equity
Interest or to liquidate Party E or to transfer the Equity Interest to any other
entity, provided that any proceeds from the liquidation or the transfer of the
Equity Interest shall belong to Party A. In the event that Party E shall return
to the Govermental authority any of the legal tax preference enjoyed by party E
as a result of it entering into the progress of liquidation, party A shall not
claim any indemnification against the Sellers.

 

6. Governing Laws and Resolution of Disputes

 

  6.1 Governing laws

 

The execution, effectiveness, construction, performance, amendment and
termination of this Agreement and the resolution of disputes hereunder shall be
governed by the formally published and publicly available laws of China. Matters
not covered by formally published and publicly available laws of China shall be
governed by international legal principles and practices.

 

  6.2 Methods of Resolution of Disputes

 

Any dispute, controversy or claim arising out of or relating to this Agreement,
or the breach, termination or invalidity thereof, shall be settled by
arbitration at the Hong Kong International Arbitration Center (“HKIAC”) under
the UNCITRAL Arbitration Rule. For the purpose of such arbitration, there shall
be a board of arbitration (the “Board of Arbitration”) consisting of three
arbitrators, each of Party A and Party B shall select one (1) member and the
third member shall be selected by mutual agreement of the other members, or if
the other members fail to reach agreement on a third member within twenty (20)
days after their selection, such third member shall thereafter be selected by
the HKIAC upon application made to it for such purpose. The language used in
such arbitration shall be English, and the place of arbitration shall be in Hong
Kong at HKIAC. Any such arbitration shall be administered by HKIAC in accordance
with HKIAC Procedures for Arbitration in force at the date of this Agreement
including any additions to the UNCITRAL Arbitration Rules as are therein
contained. The decision by the Board of Arbitration shall be final and binding
on the parties.

 

15



--------------------------------------------------------------------------------

7. Taxes and Fees

 

  7.1 The Parties hereto shall engage in amicable consultation on the tax issues
involved in the execution and performance of this Agreement so as to work out a
tax plan that is optimal to all the Parties hereto.

 

  7.2 The Sellers shall jointly and severally be responsible for any and all
transfer and registration tax, and fees incurred thereby or levied thereon in
accordance with the related applicable laws in connection with the preparation
and execution of this Agreement and the Share Transfer Contract, as well as the
consummation of the transactions contemplated under this Agreement and the Share
Transfer Contract.

 

16



--------------------------------------------------------------------------------

8. Notices

 

  8.1 All notices and other communications required or permitted to be given
pursuant to this Agreement shall be delivered personally or sent by registered
mail, postage prepaid, by a commercial courier service or by facsimile
transmission to the address of such party set forth below. A confirmation copy
of each notice shall also be sent by e-mail. The dates on which notices shall be
deemed to have been effectively given shall be determined as follows:

 

  8.1.1 Notices given by personal delivery, by courier service or by registered
mail, postage prepaid, shall be deemed effectively given on the date of delivery
or refusal at the address specified in such notices.

 

  8.1.2 Notices given by facsimile transmission shall be deemed effectively
given on the date of successful transmission (as evidenced by an automatically
generated confirmation of transmission).

 

  8.2 For the purpose of giving notices, the contact details of the Parties are
as follows:

 

Party A:

 

Room 301-310, Zhongdian Information Tower, No.6 Zhongguancun

South Street, Haidian District, Beijing 100086, P.R. China

   

Attn: Yu Dong

   

Phone: +86-10-6250 1658

   

Facsimile: +86-10-6250 1665

   

E-mail: dongyu@asiainfo.com

The Sellers:

 

No. 6 Chuangye Road, Shangdi, Haidian District, Beijing 100085 P.R. China

   

Attn: Yang Huan

   

Phone: +86-10-5886 5686

   

Facsimile: +86-10-5886 5692

   

E-mail: yanghuan@lenovo.com

 

17



--------------------------------------------------------------------------------

Party E:

 

Room 301-310, Zhongdian Information Tower, No.6 Zhongguancun

South Street, Haidian District, Beijing 100086, P.R. China

   

Attn: Yu Bing

   

Phone: +86-10-6250 1319

   

Facsimile: +86-10-6250 1668

   

E-mail: yubing@lenovoai.com

Party F:

 

4/F, Zhongdian Information Tower, No. 6 Zhongguancun

South Street, Haidian District, Beijing 100086, P.R. China

   

Attn: Shanniang Lv

   

Phone: +86-10-6250 1319

   

Facsimile: +86-10-6250 1668

   

E-mail: lvsn@asianinfo.com

 

  8.3 Any party may at any time change its address for notices by a notice
delivered to the other party in accordance with the terms hereof.

 

9. The Duty to Maintain Confidentiality

 

The Parties acknowledge that any oral or written information exchanged among
them with respect to this Agreement is confidential information. Each Party
shall maintain the confidentiality of all such information, and without
obtaining the

 

18



--------------------------------------------------------------------------------

written consent of other Parties, it shall not disclose any relevant information
to any third parties, except in the following circumstances: (a) such
information is or will be in the public domain (provided that this is not the
result of a public disclosure by the receiving party); (b) information disclosed
as required by applicable laws or rules or regulations of any stock exchange; or
(c) information required to be disclosed by any Party to its legal counsel or
financial advisor regarding the transaction contemplated hereunder, and such
legal counsel or financial advisor are also bound by confidentiality duties
similar to the duties in this section. Disclosure of any confidential
information by any staff members or agent hired by any Party shall be deemed
disclosure of such confidential information by such Party and such Party shall
be held liable for such breach under this Agreement. This section shall survive
the termination of this Agreement for any reason.

 

10. Further Warranties

 

The Parties agree to promptly execute documents that are reasonably required for
or are conducive to the implementation of the provisions and purposes of this
Agreement and take further actions that are reasonably required for or are
conducive to the implementation of the provisions and purposes of this
Agreement.

 

11. Miscellaneous

 

  11.1 Amendments, changes and supplements

 

Any amendments, changes and supplements to this Agreement shall require the
execution of a written agreement by all of the Parties.

 

  11.2 Entire contract

 

Except for amendments, supplements or changes in writing executed after the
execution of this Agreement, this Agreement shall constitute the entire
agreement reached by and among the Parties hereto with respect to the subject
matter hereof, and shall supersede all prior oral and written consultations,
representations and contracts reached with respect to the subject matter of this
Agreement.

 

19



--------------------------------------------------------------------------------

  11.3 Headings

 

The headings of this Agreement are for convenience only, and shall not be used
to interpret, explain or otherwise affect the meanings of the provisions of this
Agreement.

 

  11.4 Languages

 

This Agreement is written in both Chinese and English language. The Parties
hereto shall execute six originals of this Agreement, one for each Party, and
each original shall have equal legal validity. In case there is any conflict
between the Chinese version and the English version, the Chinese version shall
prevail.

 

  11.5 Severability

 

In the event that one or several of the provisions of this Agreement are found
to be invalid, illegal or unenforceable in any aspect in accordance with any
laws or regulations, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not be affected or compromised in any aspect.
The Parties shall strive in good faith to replace such invalid, illegal or
unenforceable provisions with effective provisions that accomplish to the
greatest extent permitted by law the intentions of the Parties, and the economic
effect of such effective provisions shall be as close as possible to the
economic effect of those invalid, illegal or unenforceable provisions.

 

20



--------------------------------------------------------------------------------

  11.6 Successors

 

This Agreement shall be binding on and shall inure to the interest of the
respective successors of the Parties and the permitted assigns of such Parties.

 

  11.7 Survival

 

  11.7.1 Any obligations that occur or that are due as a result of this
Agreement upon the expiration or early termination of this Agreement shall
survive the expiration or early termination thereof.

 

  11.7.2 The provisions of Articles 6, 8, 9 and this Section 11.7 shall survive
the termination of this Agreement.

 

  11.8 Waivers

 

Any Party may waive the terms and conditions of this Agreement, provided that
such a waiver must be provided in writing and shall require the signatures of
the Parties. No waiver by any Party in certain circumstances with respect to a
breach by other Parties shall operate as a waiver by such a Party with respect
to any similar breach in other circumstances.

 

IN WITNESS WHEREOF, the Parties have caused their respective duly authorized
representatives to execute this Agreement as of the date first above written.

 

21



--------------------------------------------------------------------------------

Party A: Lenovo-AsiaInfo Technologies, Inc.

By:

 

/s/ Yu Bing

--------------------------------------------------------------------------------

Name:

 

Yu Bing

Title:

 

President and Chief Executive Officer

Party B: Lenovo Group Limited

By:

 

/s/ Yang Yuanqing

--------------------------------------------------------------------------------

Name:

 

Yang Yuanqing

Title:

 

Chief Executive Officer

Party C: Lenovo (Beijing) Limited

By:

 

/s/ Yang Yuanqing

--------------------------------------------------------------------------------

Name:

 

Yang Yuanqing

Title:

 

Chief Executive Officer

Party E: Lenovo Manufacturing Limited

By:

 

/s/ Wang Xiaoyan

--------------------------------------------------------------------------------

Name:

 

Wang Xiaoyan

Title:

 

Director

 

22



--------------------------------------------------------------------------------

Party E: Lenovo Computer System and Technology Service Limited

By:

 

/s/ Yu Bing

--------------------------------------------------------------------------------

Name:

 

Yu Bing

Title:

 

President and Chief Executive Officer

Party F: Bonson Information Technology Limited

By:

 

/s/ Xingsheng Zhang

--------------------------------------------------------------------------------

Name:

 

Xingsheng Zhang

Title:

 

President and Chief Executive Officer

 

23